DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/29/22 have been fully considered but they are not persuasive. 
	The applicant argues regarding the reference of Zhi that “the original or target access point (alleged second or first VLC AP) controlling a UE to disconnect from the original access point and connect to the target access point is not what is recited… Claim 12’s above heighted recitations recites ‘controlling the second VLC AP to prevent use of at least one light frequency band for VLC that is to be used by the first VLC AP for VLC with UEs subsequent to the occurrence of the event.’ … Zhi fails to control the visible light access point “to prevent use of at least one light frequency band for VLC that is to be used by the first VLC AP for VLC with UEs.”
	The examiner respectfully disagrees. The above mentioned limitation requires “controlling the second VLC AP to prevent use of at least one light frequency band for VLC.” That is, the limitation does not require stopping the VLC AP to emit certain frequency. Rather, it only requires that the VLC AP not use that frequency for the purpose of Visible Light Communication. The VLC AP can continue to emit light, but it cannot use the emitted light for the purpose of VLC. This is why Zhi et al. discloses the claimed limitation because Zhi et al. teaches that once the VLC link is established with the target access point, the user equipment disconnects from the original access point (see, Fig. 3; step 311). By doing so, the light frequency band emitted by the original access point is prevented to be used for the VLC.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US10623098B2) in view of Zhi et al. (US9615302B2).
Regarding claim 12, Li et al. discloses A coordination node (Fig. 1; the coordinator 112) for controlling communications between Visible Light Communication (“VLC”) Access Points (“APs”) and a plurality of user equipment (“UEs”), the coordination node (Fig. 1; the coordinator 112) comprising: 
a network interface (Fig. 1; Column 8, line 5-7; the network interface is shown, wherein the coordinators 112 in the plurality of visible light communication personal area networks, VPANs 11, are connected by using a backhaul link 13, to implement communication between the VPANs 11); 
a processor (Fig. 1; Fig. 2a; the processor 10) coupled to the network interface (Fig. 1; Fig. 2a; Column 8, line 24-27; Fig. 2a is a schematic diagram of a possible hardware structure of an access device for visible light communication. The access device for visible light communication is the coordinator in the VPAN); and 
a memory (Fig. 1; Fig. 2a; the memory 20) coupled to the processor and storing program code that when executed by the processor causes the processor to perform operations (Fig. 1; Fig. 2a; Column 8, line 37-41; the processor 10 performs various functions of the access device for visible light communication and data processing by running or executing a software program and/or a module that are/is stored in the memory 20, to perform overall control on the access device for visible light communication) comprising: 
determining that a second VLC AP has a communication coverage area (Fig. 1; Fig. 3a; Fig. 4; Column 10, lines 26-29; the second and third VLC light sources 111 are shown, wherein the coordinator 112 obtain neighbor visible light communication personal area network VPAN information).
However, Li et al. does not expressly disclose identifying occurrence of an event relating to operation of a first VLC AP; responsive to identifying the occurrence of the event, determining that a second VLC AP has a communication coverage area that is at least partially within a communication coverage area of the first VLC AP; and responsive to determining that the second VLC AP has a communication coverage area that is at least partially within a communication coverage area of the first VLC AP, controlling the second VLC AP to perform an operation to avoid the second VLC AP from interfering with communications between the first VLC AP and any UEs within a common communication coverage area of the second VLC AP and the first VLC AP, the operation comprising at least one of: disabling operation of the second VLC AP to communication with UEs; and controlling the second VLC AP to prevent use of at least one light frequency band for VLC that is to be used by the first VLC AP for VLC with UEs subsequent to the occurrence of the event.
Zhi et al. discloses identifying occurrence of an event relating to operation of a first VLC AP (Fig. 1; Fig. 3; Column 4, line 60-67; The terminal device reports all identification codes and signal quality of various visible-light communication devices which can be received by the terminal device to the original access point when reporting the measurement parameters according to the measurement control request. That is, the terminal device detects the identification code of the target access point); responsive to identifying the occurrence of the event, determining that a second VLC AP has a communication coverage area that is at least partially within a communication coverage area of the first VLC AP (Fig. 1; Fig. 3; Column 4, line 60-67; the communication coverage area of the original access point is partially within the communication coverage area of the target access point as shown in the figure. The terminal device reports all identification codes and signal quality of various visible-light communication devices which can be received by the terminal device to the original access point when reporting the measurement parameters according to the measurement control request. While selecting the target access point, the signal quality of each visible-light communication device reported by the terminal device can be referred); and responsive to determining that the second VLC AP has a communication coverage area that is at least partially within a communication coverage area of the first VLC AP, controlling the second VLC AP (Fig. 1; Fig. 3; in step 311, the original access point is disconnected from terminal device. This is separate step from the synchronization step 312) to perform an operation to avoid the second VLC AP from interfering with communications between the first VLC AP and any UEs within a common communication coverage area of the second VLC AP and the first VLC AP (Fig. 1; Fig. 3; Column 6, line 49-53; the original access point sends a switching command to the user equipment. Subsequently, after preparation work of a new link is completed, the user equipment disconnects from the original access point. The disconnection of the original access point avoids the communication interference with the target access point), the operation comprising at least one of: disabling operation of the second VLC AP to communication with UEs (Fig. 1; Fig. 3; Column 6, line 51-53; after preparation work of a new link is completed, the user equipment disconnects from the original access point. The disconnection of the original access point avoids the communication interference with the target access point); and controlling the second VLC AP to prevent use of at least one light frequency band for VLC that is to be used by the first VLC AP for VLC with UEs subsequent to the occurrence of the event. 
(Zhi et al. teaches that although the Visible Light Communications has many advantages, the linear characteristic of the visible light transmission is easy to form a coverage blind area. As a terminal device enters an area of a target access point from an original access point, it may cause an access service of the terminal device to be interrupted at that moment. By providing the access switching flow of the Visible Light Communications for the terminal device, the continuous access service can be provided for the terminal device to improve user experience (Column 1, line 31-41)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a mechanism to switch from one access point to another, as taught by Zhi et al., in the present system in order to provide the continuous access service without the service interruption. (Zhi et al., Column 1, line 31-41).
Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US10623098B2) and Zhi et al. (US9615302B2) in view of Park et al. (US20130136457A1).
	Regarding claim 13, the present combination discloses The coordination node of Claim 12, as described and applied above, wherein identifying the occurrence of the event relating to operation of the first VLC AP comprises controlling the second VLC AP comprises disabling the operation of the second VLC AP to communicate with UEs (Zhi et al., Fig. 1; Fig. 3; Column 6, line 51-53; after preparation work of a new link is completed, the user equipment disconnects from the original access point. The disconnection of the original access point avoids the communication interference with the target access point).
	However, the present combination does not expressly disclose identifying that the first VLC AP has become operational to communicate with UEs located within at least part of the communication coverage area of the second VLC AP.
	Park et al. discloses identifying that the first VLC AP has become operational to communicate with UEs (Fig. 1; Fig. 2; Fig. 5; Para. 43; The optical signals from the light transmitting units T1 and T2 are transmitted through different channels such that the light receiving unit R receives the optical signals at different times. That is, the light transmitting unit T1 is on while other light transmitting units are off, and only the light transmitting unit T1 communicates with the light receiving unit R) located within at least part of the communication coverage areas of the second VLC AP and the third VLC AP (Fig. 1; Fig. 2; Fig. 5; Para. 36; if areas that are reached by optical signals transmitted from different light transmitting units overlap with each other, interference may be generated between the optical signals. For example, if the light receiving unit R is located in the area A3, location information may not be accurately analyzed as the optical signals transmitted from the light transmitting units T1 and T2 may interfere with each other).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the different communication channels, as taught by Park et al., in the present combination in order to prevent interference by other communication light sources.
	Regarding claim 14, the present combination discloses The coordination node of Claim 13, as described and applied above, wherein identifying that the first VLC AP has now become operational to communicate with UEs located within the communication coverage areas of the second VLC AP comprises identifying that the first VLC AP has transitioned to a power-on state (Park et al., Fig. 1; Fig. 2; Fig. 5; Para. 43; The optical signals from the light transmitting units T1 and T2 are transmitted through different channels such that the light receiving unit R receives the optical signals at different times. That is, the light transmitting unit T1 is on while other light transmitting units are off, and only the light transmitting unit T1 communicates with the light receiving unit R), and wherein disabling operation of the second VLC AP to communicate with UEs comprises communicating toward the second VLC AP a message containing a power-off command (Park et al., Fig. 1; Fig. 3; Fig. 5; Para. 40; the channel setter 120 transmits a control signal as shown, wherein the channel setter 120 sets a channel to be used by the light transmitting unit 100 to transmit an optical signal. The channel setter 120 communicate with other light transmitting units to automatically set a channel. Since the areas that are reached by the optical signals transmitted by the light transmitting units T1 and T2 overlap with each other, channels of the light transmitting units T1 and T2 may be differently set so that the optical signals are transmitted through different channels. That is, when T1 is transmitting, T2 is turned off according to the control signal by the channel setter).
	Regarding claim 15, the present combination discloses The coordination node of Claim 13, as described and applied above, wherein disabling operation of the second VLC AP to communicate with UEs comprises: responsive to determining that the second VLC AP has a common communication coverage area of the first VLC AP, initiating re-routing of data packets, which are addressed to a UE within the communication coverage area of the second VLC AP, to be directed to the first VLC AP instead of to the second VLC AP (Zhi et al., Fig. 3; the path switching 316 is performed such that the data packet is re-routed from original access point to the target access point as shown).
	Regarding claim 16, the present combination discloses The coordination node of Claim 13, as described and applied above, wherein the operations further comprise: identifying loss of ability of the first VLC AP to communicate with UEs (Zhi et al., Fig. 1; Fig. 3; Column 4, line 47-51; Column 5, line 27-35; when visible light signal quality in a measurement report reported by the terminal device and received by the original access point is lower than a threshold value, the original access point determines that the terminal device satisfies the switching condition. The original access point sends a switching request to the target access point. The original access point notifies the target access point through an upper layer device of the original access point); and responsive to identifying the loss of ability of the first VLC AP, controlling the second VLC AP to restore their operations to communicate with UEs (Zhi et al., Fig. 1; Fig. 3; Column 5, line 23-25; in step 302, when the visible light signal quality reported by the terminal device lower than a certain threshold value, then the original access point makes a decision of switching and selects the target access point according to the peripheral access list).
	Regarding claim 17, the present combination discloses The coordination node of Claim 12, as described and applied above. 
	However, the present combination does not expressly disclose identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying transition of the first VLC AP to a power-on state ready for communications with UEs, and wherein controlling the second VLC AP comprises controlling the second VLC AP to prevent use of the at least one light frequency band for VLC that is to be used by the first VLC AP for VLC with UEs subsequent to the occurrence of the event.
	Park et al. discloses identifying the occurrence of the event relating to operation of the first VLC AP comprises identifying transition of the first VLC AP to a power-on state ready for communications with UEs (Park et al., Fig. 1; Fig. 2; Fig. 5; Para. 43; Fig. 5 shows the transmitting unit T1 transitioning to on state, wherein the optical signals from the light transmitting units T1 and T2 are transmitted through different channels such that the light receiving unit R receives the optical signals at different times. That is, the light transmitting unit T1 is on while other light transmitting units are off, and only the light transmitting unit T1 communicates with the light receiving unit R), and wherein controlling the second VLC AP comprises controlling the second VLC AP to prevent use of the at least one light frequency band for VLC that is to be used by the first VLC AP for VLC with UEs subsequent to the occurrence of the event (Park et al., Fig. 1; Fig. 2; Fig. 5; Para. 43; Fig. 5 shows the transmitting unit T1 transitioning to on state, wherein the optical signals from the light transmitting units T1 and T2 are transmitted through different channels such that the light receiving unit R receives the optical signals at different times. That is, the light transmitting unit T1 is on while other light transmitting units are off, and only the light transmitting unit T1 communicates with the light receiving unit R. Because other channels are off, other light transmitting units are prevented from sending signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the different communication channels, as taught by Park et al., in the present combination in order to prevent interference by other communication light sources.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US10623098B2) and Zhi et al. (US9615302B2) in view of Pederson et al. (US20140328599A1).
Regarding claim 19, the present combination discloses The coordination node of Claim 12, as described and applied above.
However, the present combination does not expressly disclose determining at least one of: a confidentiality level of information contained in packets being communicated to UEs, a communication bandwidth utilization of the VLC APs communicating with UEs, and communication capabilities of receiver circuits included in the VLC APs; selecting between using the first VLC AP or using the second VLC AP to communicate with the UEs based on at least one of: the determined confidentiality level of information, the communication bandwidth utilization of the VLC APs communicating with UEs, and the communication capabilities of receiver circuits included in the VLC APs; and responsive to selecting between using the first VLC AP or using the second VLC AP, controlling the first VLC AP and the second VLC AP.
	Pederson et al. discloses determining at least one of: a confidentiality level of information contained in packets being communicated to UEs, a communication bandwidth utilization of the VLC APs communicating with UEs, and communication capabilities of receiver circuits included in the VLC APs (Fig. 3; Para. 32; Para. 49; in situations where a facility is concerned about security, the facility can simultaneously provide one or more alternative networks having different levels of security for designated areas within a facility. The alternative networks are used for transmission of information or data. A network security level identification signal is periodically transmitted over the network or Internet which is received by the photodetector 20 on the electronic device 30 and is re-transmitted upstream to the photodiode/photodetector 20 of the transceiver/light fixture 12); selecting between using the first VLC AP or using the second VLC AP to communicate with the UEs based on at least one of: the determined confidentiality level of information, the communication bandwidth utilization of the VLC APs communicating with UEs, and the communication capabilities of receiver circuits included in the VLC APs; and responsive to selecting between using the first VLC AP or using the second VLC AP, controlling the first VLC AP and the second VLC AP (Fig. 3; Para. 32; Para. 42; in situations where a facility is concerned about security, the facility can simultaneously provide one or more alternative networks having different levels of security for designated areas within a facility. Unauthorized access to an alternative network having a designated higher security clearance causes the LED light fixture 12 to change the color of the indicator LED’s 22, and the network having the higher security level is automatically terminated for a designated area or areas. In this manner, only the authorized access point can communicate with the user device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add different levels of security to the access points, as taught by Pederson et al., in the present combination in order to provide more secure communication system while also providing public access through alternative networks.
Allowable Subject Matter
Claims 1-11 and 20 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636